 


110 HR 3472 IH: For the relief of Richelle Starnes.
U.S. House of Representatives
2007-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
110th CONGRESS
1st Session
H. R. 3472 
IN THE HOUSE OF REPRESENTATIVES 
 
September 4, 2007 
Mr. Feeney introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
For the relief of Richelle Starnes. 
 
 
1. FindingsCongress finds the following: 
(1)In 1979, Kathy Baker contracted HIV as the direct result of an ectopic pregnancy misdiagnosed by her naval physician at Mare Island Naval Clinic in Vallejo, California. This misdiagnosis precipitated an emergency blood transfusion, which was later determined to be the source of her infection. 
(2)In 1980, Kathy Baker gave birth to her daughter Richelle (now known as Richelle Starnes), who was born with HIV. 
(3)Because of the Navy’s culpability for Richelle’s condition, Richelle has received treatment from the Navy as a Secretary of the Navy Designee. However, the Navy recently informed Richelle that the Navy would only extend her treatment for outpatient care for 3 additional years, and it would no longer pay for inpatient treatment or prescribed medications.  
2.Provision of medical care 
(a)Inpatient and outpatient careThe Secretary of the Navy shall provide, free of charge, inpatient and outpatient treatment to Richelle Starnes at any naval medical facility for any care arising from or related to HIV or the treatment of HIV. 
(b)Prescription MedicationThe Secretary of the Navy shall provide, free of charge, medication to Richelle Starnes that is prescribed for reasons arising from or related to HIV or the treatment of HIV. 
 
